IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-84,459-01


                             EX PARTE WALTER HALL, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. 1287383-A IN THE CRIMINAL DISTRICT COURT NUMBER TWO
                          FROM TARRANT COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Hall v. State, No. 02-12-00346-CR (Tex. App.—Ft. Worth Sep. 13, 2013).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                      2

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-12-00346-

CR that affirmed his conviction in Cause No. 1287383 from the Criminal District Court No. 2 of

Tarrant County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: February 10, 2016
Do not publish